TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-03-00242-CV



                                Vicky Malloy Breedlove, Appellant

                                                  v.

                                      Olivia D. Uballe, Appellee




                FROM THE COUNTY COURT AT LAW OF COMAL COUNTY
          NO. 2002CV0560, HONORABLE BRENDA CHAPMAN, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Because appellant Vicky Malloy Breedlove has failed to file an appellant’s brief, we

will dismiss this appeal for want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b).

                The Clerk of this Court filed the clerk’s record in this cause on April 23, 2003. Thus,

appellant’s brief was due May 23, 2003. See id. 38.6(a)(1). By postcard dated July 25, 2003, the

Clerk of this Court notified the parties that the appeal was subject to dismissal for want of

prosecution unless appellant tendered a motion by August 5 reasonably explaining the failure to file

a brief. See id. 38.8(a)(1). Thus far, appellant has submitted neither a brief nor a motion reasonably

explaining the failure to file a brief.
               Accordingly, we dismiss the appeal for want of prosecution on our own motion. See

id. 42.3(b).




                                            Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Patterson

Dismissed for Want of Prosecution

Filed: October 2, 2003




                                               2